Citation Nr: 1125027	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a tooth disorder.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for a mood disorder.

7.  Entitlement to service connection for a chronic disability manifested by right foot numbness including secondary to the Veteran's service connected low back disability.

8.  Entitlement to service connection for a chronic disability manifested by right leg numbness and nerve damage including secondary to the Veteran's service connected low back disability.

9.  Entitlement to service connection for a chronic disability manifested by left leg numbness and nerve damage including secondary to the Veteran's service connected low back disability.

10.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder from July 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, from February 1975 to February 1979, May 2, 2003, to May 22, 2003, and from April 2004 to July 2004.  The Veteran also had over 23 years of service with a reserve component that ended in January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and July 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2010, the Veteran raised claims for posttraumatic stress disorder (PTSD), residuals of heat exhaustion, and carpal tunnel syndrome.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of entitlement to service connection for a thyroid disorder, sinusitis, allergies, a tooth disorder, chronic fatigue syndrome, and a mood disorder.

2.  The preponderance of the competent and credible evidence is against finding that a chronic disability manifested by right foot numbness, diagnosed as peripheral neuropathy, is related to service or was caused or aggravated by the Veteran's service connected low back disability, and it did not manifest within one year of separation from service.

3.  The preponderance of the competent and credible evidence is against finding that a chronic disability manifested by right leg numbness and nerve damage, diagnosed as peripheral neuropathy, is related to service or was caused or aggravated by the Veteran's service connected low back disability, and it did not manifest within one year of separation from service.

4.  The preponderance of the competent and credible evidence is against finding that a chronic disability manifested by left leg numbness and nerve damage, diagnosed as peripheral neuropathy, is related to service or was caused or aggravated by the Veteran's service connected low back disability, and it did not manifest within one year of separation from service.

5.  The preponderance of the competent and credible evidence is against finding that at any time from July 8, 2004, the Veteran's left knee disorder was manifested by adverse symptomatology that equated to moderate lateral instability or recurrent subluxation; flexion limited to at least 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain; or arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issues of entitlement to service-connection for a thyroid disorder, sinusitis, allergies, a tooth disorder, chronic fatigue syndrome, and a mood disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A chronic disability manifested by right foot numbness was not incurred in or aggravated by military service; it was not caused or aggravated by a service connected disability; and it may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  A chronic disability manifested by right leg numbness and nerve damage was not incurred in or aggravated by military service; it was not caused or aggravated by a service connected disability; and it may not be presumed to have been caused or aggravated by active service  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  A chronic disability manifested by left leg numbness and nerve damage was not incurred in or aggravated by military service; it was not caused or aggravated by a service connected disability; and it may not be may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an initial rating in excess of 10 percent for a left knee disorder has not been met at any time from July 8, 2004.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5057, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in an August 2009 statement prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of entitlement to service-connection for a thyroid disorder, sinusitis, allergies, a tooth disorder, chronic fatigue syndrome, and a mood disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The Other Issues

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claims, the Board finds that a letter dated in July 2008, issued prior to the July 2008 rating decision, along with letters dated in October 2008 and June 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of his claims, providing the Veteran with adequate notice in the subsequent letters followed by a readjudication of the claims in the July 2009 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the claim for a higher initial evaluation, the Board notes that the claimant is challenging the initial evaluation assigned following the grant of service connection for the left knee disorder.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, VA's duty to notify in this case has been satisfied.  

As to all of the issues on appeal, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice as to the service connection claim or that VA had additional notice requirements as to the rating claim and failed to meet the requirement, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including all of the Veteran's service treatment records, reserve component records, records on file with the Social Security Administration (SSA), Huntington VA Medical Center records, Appalachian Regional Hospital records, Williamson Appalachian Regional Hospital records, and Appalachian Regional Healthcare records. 

As to the secondary service connection theory of entitlement, the record shows that the Veteran was afforded a VA examination in June 2009 that the Board finds is adequate to adjudicate the claim because the examiner reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the origin or etiology his disorder as well as a rational for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the direct service connection theory of entitlement, while the RO did not obtain a medical opinion in connection with this theory, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for many years after his separation from his second period of active duty and before his third period of active duty, and, for reasons that will be explained below, the Board does not find the Veteran's statements regarding continuity of symptomatology competent and credible evidence.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claim, the record shows that the Veteran was afforded VA examinations in March 2005 and October 2008.  Moreover, the Board finds these examinations adequate to adjudicate the claim even though the 2005 examiner did not have the Veteran records and the 2008 examiner only had his VA treatment records.  The Board has reached this conclusion because the 2008 examiner reviewed the Veteran's treatment records, both examiners took medical history of the claimant that conform with the evidence found in the record, both examiners conducted an in-depth examination of the claimant, and both examiner thereafter provided medical opinions as to the severity of the disability that allows the Board to rate it under all applicable rating criteria as well as a rational for the opinion.  See 38 U.S.C.A. § 5103A(d); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran contends that his right foot and leg numbness were caused by his military service.  In the alternative, it is alleged that they were caused by his service connected low back disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In addition, service connection for certain diseases, such as organic diseases of the central nervous system, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on the fact that he had leg and/or foot numbness while on active duty while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, while the Veteran's active duty treatment records documented complaints and treatment for a right knee injury and numbness in the hands, the records, including the December 1978 separation examination, are negative for complaints or treatment for a chronic disability manifested by leg and/or right foot numbness.  Similarly, his reserve component medical records do not document the Veteran seeking treatment for an injury that caused a chronic disability manifested by leg and/or right foot numbness.  Therefore, the Board finds the service and reserve service treatment records, which are negative for complaints, diagnoses, or treatment for a chronic disability manifested by leg and/or right foot numbness or an injury that caused a chronic disability manifested by leg and/or right foot numbness more credible than the allegations of the Veteran that he had problems with leg and/or right foot numbness while on active duty and/or while serving with a reserve component.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness based on in-service incurrence must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board notes that medical records starting in 1992 note for the first time the Veteran's complaints regarding bilateral leg weakness and numbness.  See Social Security Administration disability examination dated in November 1992.  Subsequent treatment records starting in 2000 thereafter document the Veteran's continued complaints regarding pain, weakness, and/or numbness radiating into his legs.  Thereafter, the record shows the Veteran's lower extremity numbness was caused by peripheral neuropathy.  See electromyography (EMG) dated in March 2005; VA examination dated in June 2009; and VA treatment records and EMG dated in July 2009.  

The Board finds that the length of time between the Veteran's separation from active duty in 1979 and first complaints of right foot and leg numbness in 1992 to be compelling evidence against finding continuity.  Put another way, the sizeable gap between the Veteran's discharge from his second period of active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). 

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with numbness in his extremities since his first period of active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative and his children are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds that the lay assertions that the claimant has had numbness since his first period of active duty are not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that, while the Veteran filed his first of many claims for VA benefits in 1988, while still serving in the reserves, he did not mention problems with lower extremity numbness at that time.  If he did have a problem with lower extremity numbness since his separation from his first period of active duty in 1972, it would appear only logical that he would claim such disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for years following his separation from his second period of active duty and years before his third period of active duty, than the lay claims.  Therefore, entitlement to service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness, diagnosed as peripheral neuropathy, based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's right foot and leg numbness diagnosed as being caused by peripheral neuropathy and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the lay assertions from the Veteran, his children and representative, that the claimant's right foot and leg numbness were caused by his military service, the Veteran is once again competent to give evidence about what he sees and feels such as numbness in his foot and legs.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's children and representative are competent to give evidence about what they see.  However, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his disorders was caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness, diagnosed as being caused by peripheral neuropathy, is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection based on the Veteran sustaining an injury while serving with a reserve component through 2005 under 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, the Board notes that, as reported above, the record first shows the Veteran's complaints of bilateral leg weakness and numbness in 1992 - prior to his 2005 separation from his reserve component.  See Social Security Administration disability examination dated in November 1992.  However, the underlying cause of the Veteran's lower extremity problems was thereafter diagnosed as peripheral neuropathy.  See EMG dated in March 2005; VA examination dated in June 2009; and VA treatment records and EMG dated in July 2009.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, because peripheral neuropathy is a chronic disease process and not a disability caused by an injury, the Board finds that entitlement to service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness based on any INACDUTRA reserve component service though 2005 must also be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). Further, there is no evidence that peripheral neuropathy had its inception during any period of ACDUTRA.

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's right foot and leg numbness, diagnosed as being caused by peripheral neuropathy, was caused or aggravated by his service connected low back disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, the June 2009 VA examiner opined that it was not secondary to his service connected low back disability because EMG and/or nerve conduction studies show peripheral neuropathy, not radiculopathy from the minimal bulging at L5-S1 without any sign of central or neural foraminal narrowing seen in the March 2009 MRI.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra. This opinion was based on an interview and evaluation of the Veteran as well as a review of pertinent historical records. 

As to the lay assertions that the claimant's right foot and leg numbness was caused or aggravated by his service connected low back disability, the Board finds more credible the opinion by the medical expert at the June 2009 VA examination that there was no such relationship than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the discussion above, the Board also finds that service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness are not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between the underlying chronic disability (i.e., peripheral neuropathy) and his service connected low back disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for chronic disabilities manifested by right foot numbness, right leg numbness, and left leg numbness on a direct and a secondary basis.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

The Initial Rating Claim

The Veteran contends that his left knee disorder is more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The January 2006 rating decision granted service connection for a left knee disorder and assigned it a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from July 8, 2004.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

As to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Veteran was afforded VA examinations in March 2005 and October 2008.  In this regard, while the Veteran complained to the January 2005 VA examiner that his left knee was giving way, had pain, and had flare-ups that could prevent him from walking for up to two days, his gait was normal and there was no instability.  Thereafter, while the Veteran complained to the October 2008 VA examiner of problems with instability and examination revealed a limp, it was also opined that the left knee did not have any instability.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee problems, nothing in the post July 8, 2004, record contradicts these VA examiners opinions.  See Colvin, supra.  Therefore, because there is no evidence in the record that suggests "moderate" subluxation or instability in the left knee, a higher evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, while the Veteran complained to the January 2005 VA examiner that his left knee was painful with motion and he had flare-ups that could prevent him from walking for up to two days, there was no crepitus or effusion and the range of motion the left knee, even taking into account pain and after repetitive use, was 0 to 140 degrees.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010)).  Subsequently, at the October 2008 VA examination, while the Veteran continued to complain of left knee pain, reported that he used a cane and brace to walk, and complained of flare-ups that limited walking from one to two days, there was no crepitus or effusion and the range of motion the left knee, even taking into account pain and after repetitive use, was 0 to 105 degrees.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee problems, nothing in the post July 8, 2004, record contradicts these VA examiners opinions as to the maximum range of motion of the left knee.  See Colvin, supra.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent rating under Diagnostic Code 5260 because flexion of the knee is not limited to 30 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra. 

Likewise, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra. Additionally, the Veteran does not meet the criteria for separate compensable ratings  under Diagnostic Codes 5260 or 5261 even with due consideration of any functional loss. VAOPGCPREC 9-2004.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

However, a review of the record on appeal does not reveal that the Veteran has ever been diagnosed with arthritis in the left knee.  See X-rays dated in September 2004 and March 2005; VA examinations dated in March 2005 and October 2008.  Therefore, the Board finds that VAOPGCPREC 9-97 is not applicable to the current appeal and the Board does not need to consider whether the Veteran is entitled to separate compensable ratings for both his left knee instability under Diagnostic Code 5257 and lost motion under either Diagnostic Code 5260 or 5261.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As to the Veteran's and his representative claims that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that the left knee disorder acting alone has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected left knee disorder causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has also not overlooked the Veteran and his representative's written and oral statements in support of his claim for a higher evaluation.  However, the Board finds more competent the opinions by the medical experts at the VA examinations discussed above, regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the claimant has never alleged that his service connected left knee disorder prevented him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the claimant meets the criteria for a TDIU.

Conclusion

In adjudicating the current claims, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the Board finds that the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied. 


ORDER

The appeal of the denial of service-connection for a thyroid disorder is dismissed.

The appeal of the denial of service-connection for sinusitis is dismissed.

The appeal of the denial of service-connection for a tooth disorder is dismissed.

The appeal of the denial of service-connection for chronic fatigue syndrome is dismissed.

The appeal of the denial of service-connection for a mood disorder is dismissed.

Service connection for a chronic disability manifested by right foot numbness and nerve damage is denied.

Service connection for a chronic disability manifested by right leg numbness and nerve damage is denied.

Service connection for a chronic disability manifested by left foot numbness is denied.

An initial rating in excess of 10 percent for a left knee disorder is denied at all time from July 8, 2004.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


